     Case 2:20-cv-01206-JJT-MHB Document 65 Filed 04/09/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   The Estate of Melonee Duval, et al.,           NO. CV-20-01206-PHX-JJT (MHB)
10                         Plaintiffs,              ORDER
11   v.
12   United States of America, et al.,
13                         Defendants.
14
15           This matter having come before the Court on the parties’ Stipulated Extension of
16   Time for the United States to Respond to Plaintiffs’ Second Amended Complaint from
17   April 13, 2021 until April 21, 2021 (First Request) (Doc. 64), and good cause shown,
18           IT IS ORDERED granting the Stipulation (Doc. 64),
19           IT IS FURTHER ORDERED that the United States’ time to file a responsive
20   pleading to Plaintiffs’ Second Amended Complaint is extended to on or before April 21,
21   2021.
22           IT IS FURTHER ORDERED that counsel for Defendant United States of America
23   file a Notice of Appearance within seven (7) days.
24           Dated this 9th day of April, 2021.
25
26
27
28
